Title: C. W. F. Dumas to John Adams, 10 September 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          La Haie 10e. 7br. 1784
        
        Quoique malade depuis 8 jours, je fais cependant des efforts, non seulement pour vous acheminer l’incluse pour le Congrès dont le contenu Vous mettra au fait de la suite des affaires ici, mais aussi pour ré[pon]dre à votre faveur du 25 Août un peu plus en détail que je n’ai pu faire dans mes deux précédentes, la 1e. sous couvert de Mr. Ths. Barclay, la suivante directement à V. E. selon l’adresse prescrite, espérant d’apprendre, que l’une & l’autre sont bien parvenues en vos mains.
        Nous avons été d’autant plus aise ici à la reception de votre susdite Lettre, que 8 ou 10 jours après votre départ le bruit couroit ici, qu’un Paquebot allant en Angleterre, S’étoit perdu. J’avois cependant caché cela chez moi, pour n’allarmer personne, & il n’y avoit que moi seul d’inquiet à ce sujet, com̃e à tous ceux où je puis épargner de la peine autres. Maintenant je vous félicite, ainsi que votre chere famille, de pouvoir me raconter les fatigues & travaux passés, au milieu du calme, de la tranquillité, de la salubrité de votre belle habitation, de votre Parc de Boulogne, & surtout des bras de Made. Adams, à laquelle nous présentons nos respects. Veuillez aussi les faire agréer à L. E. Mess. Franklin & Jepherson.
        
        
        
        Nous ne som̃es pas moins mortifiés que V. E. de ce que vous n’avez pu résider au moins un mois ici avec Madame & Mademoiselle Adams, puisque cela nous auroit procuré l’honneur de leur connoissance personnelle, & que nous aurions eu la satisfaction en même temps de revoir Mr. votre fils, dont nous regrettons souvent l’aimable société.
        Je suis avec grand respect, / De Votre Excellence / Le très-humble & très-obéissant / serviteur
        
          C.w.f. Dumas
        
       
        TRANSLATION
        
          Sir
          The Hague, 10 September 1784
        
        Although sick for the last eight days, I am nonetheless making the effort not only to forward to you the enclosed for Congress, the contents of which will inform you about the course of events here, but also to respond to your letter of 25 August in detail, which I was not able to do in my two most recent letters, the first sent in care of Mr. Thomas Barclay, the second sent directly to your excellency at the designated address. I hope to learn that both of them arrived safely in your hands.
        We were especially relieved here to receive your abovementioned letter, as eight or ten days after your departure the rumor spread here that a packet boat on its way to England had been lost. I nonetheless kept this to myself in order not to alarm anyone, and I was the only one who worried about it, as I always want to spare others from suffering. Now I congratulate you as well as your dear family on being able to recount to me past fatigues and travails in the midst of the calm, tranquility, and salubriousness of your beautiful home, your Bois de Boulogne, and above all the arms of Mrs. Adams, to whom we send our respects. Please also give them to their excellencies Messrs. Franklin and Jefferson.
        We are no less mortified than your excellency that you were not able to reside here with Mrs. and Miss Adams at least a month, because then we would have had the honor of making their personal acquaintance, and at the same time we would have had the satisfaction of seeing your son again, whose charming company we often miss.
        I am with great respect your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
      